Appeal Reinstated and Order filed March 10, 2022




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00493-CV
                                  ____________

                          CARRIE MEIER, Appellant

                                        V.

                        PROSPERITY BANK, Appellee


                    On Appeal from the 239th District Court
                           Brazoria County, Texas
                      Trial Court Cause No. 109569-CV

                                     ORDER

        This appeal was abated for mediation on September 23, 2021. By motion of
the parties, the abatement was extended until February 28, 2022. As of this date, no
mediator’s report, motion to extend time, or motion to dismiss the appeal has been
filed. Accordingly, the appeal is reinstated, and appellant’s brief is due April 11,
2022.

                                  PER CURIAM

Panel Consists of Justices Wise, Poissant and Wilson.